

115 S3050 RS: 21st Century Integrated Digital Experience Act
U.S. Senate
2018-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 723115th CONGRESS2d SessionS. 3050[Report No. 115–418]IN THE SENATE OF THE UNITED STATESJune 12, 2018Mr. Portman (for himself, Mrs. McCaskill, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 5, 2018Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo improve executive agency digital services, and for other purposes.
	
 1.Short titleThis Act may be cited as the 21st Century Integrated Digital Experience Act or the 21st Century IDEA. 2.FindingsCongress finds the following:
 (1)Restoring the global leadership position of the United States Government in technology and electronic government requires a new approach that narrows the growing gap between the digital demands of the people of the United States and the manner in which the Government provides digital services to the people of the United States.
 (2)Legislation is needed to accelerate the transition from an analog and paper-based Government to a 21st century digital Government.
 (3)The recent passage of the Modernizing Government Technology Act as subtitle G of title X of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1283) and the Connected Government Act (Public Law 115–114; 131 Stat. 2278) has laid the foundation for the transformation of the Government to modern, digital platforms.
 (4)Enhanced citizen-facing and internal digital service delivery will dramatically reduce the cost of Government operations and improve customer experience.
 3.DefinitionsIn this Act: (1)Digital serviceThe term digital service means the delivery of electronic information (such as data or content) and transactional services (such as online forms or benefits applications) across a variety of platforms, devices, and delivery mechanisms (such as websites, mobile applications, or social media).
 (2)DirectorThe term Director means the Director of the Office of Management and Budget. (3)Executive agencyThe term executive agency has the meaning given the term Executive agency in section 105 of title 5, United States Code.
 (4)IntranetThe term Intranet means a network belonging to an organization or group of organizations and any subdepartment of the organization, accessible only by the authorized members and systems of the organization, employees of the organizations, or others with secure authentication.
			4.Website modernization
 (a)Requirements for existing executive agency websites and digital servicesNot later than 1 year after the date of enactment of this Act, the head of an executive agency that maintains a website or digital service that is made available to the public shall—
 (1)eliminate or consolidate websites or web pages that are duplicative or overlapping; (2)ensure that each public-facing website and digital service has a consistent appearance;
 (3)ensure that each website, web-based form, and web-based application of the executive agency are accessible to individuals with disabilities in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d);
 (4)ensure that each website or digital service contains a search function that allows users to easily search content intended for public use;
 (5)provide the website or digital service through an industry standard secure connection; (6)ensure that each website or digital service is designed around user needs with data-driven analysis influencing management and development decisions, using qualitative and quantitative data to determine user goals, needs, and behaviors, and continually test the website or digital service to ensure that user needs are addressed; and
 (7)ensure that users of the website or digital service have the option for a more customized digital experience that allows users to complete digital transactions in an efficient and accurate manner.
 (b)Research on development of websites and digital servicesNotwithstanding any other provision of law, quantitative and qualitative research, including user testing, related to the development of websites or other public-facing digital services of an executive agency shall not be considered a collection of information for the purposes of section 3507 of title 44, United States Code.
 (c)Requirements for new websites and digital servicesAny website or digital service of an executive agency that is made available to the public after the date of enactment of this Act shall meet the requirements described in subsection (a).
 (d)Internal digital servicesThe head of each executive agency shall ensure to the greatest extent practicable that any new Intranet conforms to the requirements in subsection (a).
 (e)Public reportingThe head of each executive agency shall submit to the Director an annual report on the progress of the executive agency in implementing the requirements described in this section for the previous year and shall make the report available to the public.
 (f)Compliance with United States website standardsAny website of an executive agency that is made available to the public after the date of enactment of this Act shall be in compliance with the website standards of the Technology Transformation Services of the General Services Administration.
			5.Digitization of Government services and forms
 (a)Digital service option requiredNot later than 2 years after the date of enactment of this Act, the head of each executive agency shall make available to the public an online, mobile-friendly, digital service option for any in-person Government transaction or paper-based process in a manner that decreases cost, increases digital conversion rates, and improves customer experience.
 (b)Forms and services required To be digitalNot later than 1 year after the date of enactment of this Act, the head of each executive agency shall ensure that any paper-based form, application, or service that is related to serving the public is made available to the public in a digital format.
			6.Electronic signatures
 (a)Plan for use of electronic signaturesNot later than 180 days after the date of the enactment of this Act, the head of each executive agency shall submit to the Director and the appropriate congressional committees a plan to accelerate the use of electronic signatures standards established in the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001 et seq.).
 (b)Executive agency complianceNot later than 180 days after the date of the enactment of this Act, the head of each executive agency shall certify and report full compliance with the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001 et seq.) and Office of Management and Budget Circular A–130, or any successor thereto, to support the use of electronic signatures by the Federal Government.
 7.Customer experience and digital service deliveryThe Chief Information Officer of each executive agency, or a designee, shall— (1)coordinate and ensure alignment of the internal and external customer experience programs and strategy of the executive agency;
 (2)coordinate with the management leaders of the executive agency, including the head of the executive agency, the Chief Financial Officer, and any program manager, to ensure proper funding to support the implementation of this Act;
 (3)continually examine the digital service delivery strategy of the executive agency to the public and submit recommendations to the head of the executive agency providing guidance and best practices suitable to the mission of the executive agency;
 (4)using qualitative and quantitative data obtained from across the executive agency relating to the experience and satisfaction of customers, identify areas of concern that need improvement and improve the delivery of customer service; and
 (5)coordinate and ensure, with the approval of the head of the executive agency, compliance by the executive agency with section 3559 of title 44, United States Code.
	
 1.Short titleThis Act may be cited as the 21st Century Integrated Digital Experience Act or the 21st Century IDEA. 2.DefinitionsIn this Act:
 (1)DirectorThe term Director means the Director of the Office of Management and Budget. (2)Executive agencyThe term executive agency has the meaning given the term Executive agency in section 105 of title 5, United States Code.
			3.Website modernization
 (a)Requirements for new websites and digital servicesNot later than 180 days after the date of enactment of this Act, an executive agency that creates a website or digital service that is intended for use by the public, or conducts a redesign of an existing legacy website or digital service that is intended for use by the public, shall ensure, to the greatest extent practicable, that any new or redesigned website, web-based form, web-based application, or digital service—
 (1)is accessible to individuals with disabilities in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d);
 (2)has a consistent appearance; (3)does not overlap with or duplicate any legacy websites and, if applicable, ensure that legacy websites are regularly reviewed, eliminated, and consolidated;
 (4)contains a search function that allows users to easily search content intended for public use;
 (5)is provided through an industry standard secure connection;
 (6)is designed around user needs with data-driven analysis influencing management and development decisions, using qualitative and quantitative data to determine user goals, needs, and behaviors, and continually test the website, web-based form, web-based application, or digital service to ensure that user needs are addressed;
 (7)provides users of the new or redesigned website, web-based form, web-based application, or digital service with the option for a more customized digital experience that allows users to complete digital transactions in an efficient and accurate manner; and
 (8)is fully functional and usable on common mobile devices. (b)Requirements for existing executive agency websites and digital servicesNot later than 1 year after the date of enactment of this Act, the head of each executive agency that maintains a website or digital service that is made available to the public shall—
 (1)review each website or digital service; and (2)submit to Congress a report that includes—
 (A)a list of the websites and digital services maintained by the executive agency that are most viewed or utilized by the public or are otherwise important for public engagement;
 (B)from among the websites and digital services listed under subparagraph (A), a prioritization of websites and digital services that require modernization to meet the requirements under subsection (a); and
 (C)an estimation of the cost and schedule of modernizing the websites and digital services prioritized under subparagraph (B).
 (c)Internal digital servicesThe head of each executive agency shall ensure, to the greatest extent practicable, that any intranet established after the date of enactment of this Act conforms to the requirements described in subsection (a).
 (d)Public reportingNot later than 1 year after the date of enactment of this Act and every year thereafter for 4 years, the head of each executive agency shall—
 (1)report to the Director on the progress of the executive agency in implementing the requirements described in this section for the previous year; and
 (2)include the information described in paragraph (1) in a publicly available report that is required under another provision of law.
 (e)Compliance with United States website standardsAny website of an executive agency that is made available to the public after the date of enactment of this Act shall be in compliance with the website standards of the Technology Transformation Services of the General Services Administration.
			4.Digitization of Government services and forms
 (a)Non-digital servicesNot later than 180 days after the date of enactment of this Act, the Director shall issue guidance to the head of each executive agency that establishes a process for the executive agency to—
 (1)identify public non-digital, paper-based, or in-person Government services; and (2)include in the budget request of the executive agency—
 (A)a list of non-digital services with the greatest impact that could be made available to the public through an online, mobile-friendly, digital service option in a manner that decreases cost, increases digital conversion rates, and improves customer experience; and
 (B)an estimation of the cost and schedule associated with carrying out the modernization described in subparagraph (A).
 (b)Services required to be digitalThe head of each executive agency shall regularly review public-facing applications and services to ensure that those applications and services are, to the greatest extent practicable, made available to the public in a digital format.
 (c)Forms required to be digitalNot later than 2 years after the date of enactment of this Act, the head of each executive agency shall ensure that any paper-based form that is related to serving the public is made available in a digital format that meets the requirements described in section 3(a).
 (d)Non-digitizable processesIf the head of an executive agency cannot make available in a digital format under this section an in-person Government service, form, or paper-based process, the head of the executive agency shall document—
 (1)the title of the in-person Government service, form, or paper-based process; (2)a description of the in-person Government service, form, or paper-based process;
 (3)each unit responsible for the in-person Government service, form, or paper-based process and the location of each unit in the organizational hierarchy of the executive agency;
 (4)any reasons why the in-person Government service, form, or paper-based process cannot be made available under this section; and
 (5)any potential solutions that could allow the in-person Government service, form, or paper-based process to be made available under this section, including the implementation of existing technologies, procedural changes, regulatory changes, and legislative changes.
 (e)Physical availabilityEach executive agency shall maintain an accessible method of completing digital services through in-person, paper-based, or other means, such that individuals without the ability to use digital services are not deprived of or impeded in access to those digital services.
 5.Electronic signaturesNot later than 180 days after the date of enactment of this Act, the head of each executive agency shall submit to the Director and the appropriate congressional committees a plan to accelerate the use of electronic signatures standards established under the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001 et seq.).
 6.Customer experience and digital service deliveryThe Chief Information Officer of each executive agency, or a designee, shall— (1)coordinate and ensure alignment of the internal and external customer experience programs and strategy of the executive agency;
 (2)coordinate with the management leaders of the executive agency, including the head of the executive agency, the Chief Financial Officer, and any program manager, to ensure proper funding to support the implementation of this Act;
 (3)continually examine the digital service delivery strategy of the executive agency to the public and submit recommendations to the head of the executive agency providing guidance and best practices suitable to the mission of the executive agency;
 (4)using qualitative and quantitative data obtained from across the executive agency relating to the experience and satisfaction of customers, identify areas of concern that need improvement and improve the delivery of customer service;
 (5)coordinate and ensure, with the approval of the head of the executive agency, compliance by the executive agency with section 3559 of title 44, United States Code; and
 (6)to the extent practicable, coordinate with other agencies and seek to maintain as much standardization and commonality with other agencies as practicable in implementing the requirements of this Act, to best enable future transitions to centralized shared services.
			7.Standardization
 (a)Design and implementationEach executive agency shall, to the extent practicable, seek to maintain as much standardization and commonality with other executive agencies as practicable in implementing the requirements of this Act to best enable future transitions to centralized shared services.
 (b)CoordinationThe Chief Information Officer of each executive agency, or a designee, shall coordinate the implementation of the requirements of this Act, including the development of standards and commonalities.
			(c)Federal supply schedule
 (1)In generalThe General Services Administration shall make available under a Federal Supply Schedule the systems and services necessary to fulfill the requirements of this Act.
 (2)RequirementsThe Federal Supply Schedule described in paragraph (1) shall, to the extent practicable, ensure interoperability between executive agencies, compliance with industry standards, and adherence to best practices for design, accessibility, and information security.December 5, 2018Reported with an amendment